Citation Nr: 9900386	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-29 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his current hearing loss disability 
is due to exposure to heavy artillery fire and a tremendous 
amount of small arms fire without protection for his ears.  
He asserts that he cannot have a conversation with more than 
one person, and cannot hear a telephone ring or hear on the 
telephone properly.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not presented 
a well-grounded claim of service connection for bilateral 
hearing loss.


FINDING OF FACT

There is no medical evidence linking the veterans current 
bilateral hearing loss and service.



CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107 (a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  With respect to the claim for 
service connection for bilateral hearing loss, the law and 
regulations provide that in the case of an organic disease of 
the nervous system (sensorineural hearing loss), if the 
evidentiary record demonstrates that sensorineural hearing 
loss manifested itself to a degree of 10 percent or more 
within one year of separation from service, then service 
connection for hearing loss is warranted.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309(a) (1998).

Additionally, for the purposes of applying the laws 
administered by the VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1998).  The applicable regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).  However, the veteran is under an obligation 
to establish a well-grounded claim.

In order for a claim to be well grounded, there must be a 
medical diagnosis of a current disability, incurrence or 
aggravation of disease or injury in-service and a nexus 
between the in-service injury or disease and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible" is required.  
Id.  A claimant would not meet his burden imposed by 
38 U.S.C.A. § 5107(a) merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The veterans service medical records include a pre-induction 
examination dated in November 1966 that found pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5

40
LEFT
15
5
0

25

The February 1969 service discharge examination found pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

10
LEFT
0
0
0

0

In May 1996 the veteran was treated at VA Medical Center in 
Birmingham for complaints of hearing loss and discharge from 
both ears.  The examination revealed that the tympanic 
membranes were occluded with cerumen.  The diagnosis was 
hearing loss.  A June 1996 audiology examination found pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
90
90
LEFT
10
15
50
80
80

The diagnoses were moderate to profound high frequency 
sensorineural hearing loss for the right ear and moderate to 
severe high frequency sensorineural hearing loss for the left 
ear.

In the instant case, the record is void of medical evidence 
linking the veterans currently shown bilateral hearing loss 
to his military service or to any incident therein.  Although 
the veteran reported that he noticed hearing loss after 
service, his statements are insufficiently precise to 
establish continuity of symptomatology.  Regardless, the 
etiology of the currently shown bilateral hearing loss is a 
question that must be resolved by a medical professional.  
The veteran has the duty to establish a well-grounded claim 
and he has not provided such opinion.  As there is no 
competent evidence linking the post-service bilateral hearing 
loss to service, the claim is not well grounded and service 
connection is denied.  


ORDER

Service connection for bilateral hearing loss is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date, which appears on the face of this decision, constitutes 
the date of mailing and the copy of this decision, which you 
have received, is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
